DETAILED ACTION
Claims 1-5 and 7-10 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 30, 2019 and July 16, 2020 are being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: the limitation “a temperature < 600C” should be substituted for “a temperature less than 600 C”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Kohler’934 et al. (U.S. Patent Application Publication 2010/0273934 A1), Kohler’347 (U.S. Patent Application Publication 2010/0286347 A1), Hashemzadeh’547 et al. (U.S. Patent Application Publication 2011/0319547 A1), and Hashemzadeh’314 et al. (U.S. Patent Application Publication 2012/0035314 A1).
With regard to the limitations of claims 1-5 and 7-9, Kohler’934 discloses a process for the preparation of a crosslinkable vinyl ester copolymer, comprising free-radical-initiated polymerization of 
a) one or more vinyl esters and 
b) one or more ethylenically unsaturated, epoxy-functional monomers, and subsequent polymer-analogous reaction of the resultant parent polymers with one or more ethylenically unsaturated acids g), so that at least one ethylenically unsaturated, polymerizable group is introduced per parent polymer, wherein the molar mass Mn of the crosslinkable vinyl ester copolymer is ≥ 6500 g/mol (abstract; claim 7).
0C to 1600C., preferably from 400C to 1400C, which overlaps the claimed range as per claims 1 and 8 (paragraph [0040]).
Kohler’934 discloses that the vinyl ester(s) a) used in the polymerization reaction preferably comprise(s) one or more vinyl ester(s) of unbranched or branched alkyl carboxylic acids having from 1 to 20 carbon atoms. Particularly preferred vinyl esters are vinyl esters of unbranched or branched carboxylic acids having from 1 to 15 carbon atoms. Examples of particularly preferred vinyl esters are vinyl acetate, vinyl propionate, vinyl butyrate, vinyl 2-ethylhexanoate, vinyl laurate, 1-methylvinyl acetate, and vinyl esters of .alpha.-branched monocarboxylic acids having from 5 to 13 carbon atoms, such as vinyl pivalate, VeoVa9, VeoVa10 or VeoVa11 (trademarks of Hexion). Most preference is given to vinyl acetate, vinyl pivalate, vinyl laurate, VeoVa9, and VeoVa10 (paragraph [0013]). It is preferable to use from 15 to 99.9% by weight of vinyl ester(s) a), particularly preferably from 20 to 99% by weight, based in each case on the total weight of the monomers for the preparation of the parent polymers, which is mainly within the claimed ranges (paragraph [0014]).
Kohler’934 discloses that the crosslinkable vinyl ester copolymers can also be used as low-profile additive (LPA). Low-profile additives are added during the production of sheet-like plastics parts by thermal curing of unsaturated polyester resin compositions (UP resins), in order to reduce, or compensate, the volume shrinkage occurring during this process. The low-profile additive reduces shrinkage during hardening, eliminates internal stresses, reduces microcracking, and makes it easier to comply with manufacturing tolerances (paragraph [0060], table 6).


    PNG
    media_image1.png
    923
    917
    media_image1.png
    Greyscale

0C to 1600C., preferably from 400C to 1400C, which overlaps the claimed range (paragraph [0040]).
With regard to the limitations of claims 1-5 and 7-9, Kohler’347 discloses a process for producing solutions of vinyl polymers in reactive monomers via 
a) free-radical-initiated polymerization from one or more ethylenically unsaturated monomers selected from the group consisting of vinyl esters, acrylic esters, and methacrylic esters, and, if appropriate, from one or more other ethylenically unsaturated monomers, and then 
b) if appropriate, removing volatile constituents by distillation, and 
c) if appropriate, addition of one or more inert solvents, 
d) mixing with one or more reactive monomers, and 
e) if appropriate, removing the inert solvents by distillation, 
characterized in that the vinyl polymers are not present in the form of isolated solid in any of the steps a) to e), characterized in that the reactive monomers used comprise one or more ethylenically unsaturated monomers having functional groups selected from the group consisting of epoxy groups, carboxylic acid groups, sulfonic acid groups, and phosphonic acid groups (claims 1-4; examples 1-3 and 5-8).
Kohler’347 discloses that to produce the vinyl polymers via polymerization, it is preferable to use one or more vinyl esters of unbranched or branched carboxylic acid having from 1 to 18 carbon atoms. Particularly preferred vinyl esters are vinyl acetate, vinyl propionate, vinyl butyrate, vinyl 2-ethylhexanoate, vinyl laurate, and vinyl esters of .alpha.-branched monocarboxylic acids having from 5 to 13 carbon atoms, for example 
Kohler’347 discloses that it is preferable that the solutions of the invention are used as low-profile additives (LPA) for producing plastics parts in the form of sheets based on unsaturated polyester resin compositions (UP resins). A problem in the production of these unsaturated polyester resin compositions is volume shrinkage that occurs during the course of curing of the polyester resin. These materials known as LPA are added in order to inhibit said shrinkage during the hardening of the polyester resin. The low-profile additive reduces shrinkage during hardening, dissipates intrinsic stresses, reduces microcracking, and facilitates compliance with manufacturing tolerances (paragraph [0064]).
With regard to the limitations of claims 1-5 and 7-9, Hashemzadeh’547 discloses a process for producing a radically crosslinkable polymer composition by mixing one or more radically crosslinkable polymers, one or more ethylenically unsaturated monomers (reactive monomers) and optionally initiators, optionally fillers, optionally reinforcing materials, and optionally further additives or additions, wherein additionally one or more 
Hashemzadeh’547 discloses that the object was to provide low-profile additives (LPAs) in the form of solids which can be used for the production of composite components, without lengthy process steps for dissolution, and, when so used, result in a substantial antishrinkage effect and, furthermore, in effective pigmentation of the composite components (paragraph [0008]).
Suitable vinyl esters a) are, for example, vinyl esters of carboxylic acids having 1 to 15 C atoms. Preferred vinyl esters are vinyl acetate, vinyl propionate, vinyl butyrate, vinyl 2-ethylhexanoate, vinyl laurate, 1-methylvinyl acetate, vinyl pivalate, and vinyl esters of alpha-branched monocarboxylic acids having 5 to 13 C atoms, as for example VeoVa9 or VeoVa10 (trade names of Shell). Particularly preferred is vinyl acetate. Vinyl esters a) are used, for preparing the vinyl ester-ethylene copolymers, preferably at 30% to 95%, more preferably at 50% to 90%, and most preferably at 60% to 85%, by weight, based in each case on the total mass of the monomers employed overall for preparing the vinyl ester-ethylene copolymers, which is within the claimed ranges as per claims 1, 2, and 8 (paragraphs [0013]-[0014]).
Hashemzadeh’547 discloses that as comonomers c) it is possible to select one or more monomers from the grouping encompassing methacrylic esters or acrylic esters of carboxylic acids with unbranched or branched alcohols having 1 to 15 C atoms, ethylenically unsaturated silanes, vinylaromatics, vinyl halides, dienes, and non-ethyleneolefins. Preferred methacrylic esters or acrylic esters are methyl acrylate, methyl methacrylate, ethyl acrylate, ethyl methacrylate, propyl acrylate, propyl 
With regard to the limitations of claims 1-5 and 7-9, Hashemzadeh’314 discloses a composition comprising a protective colloid-stabilized polymer as a low-profile additive (LPA), wherein the protective colloid is obtainable by radically initiated polymerization of 
a) one or more ethylenically unsaturated monomers having one or more additional functional groups selected from the group consisting of carboxyl, sulfate, sulfonate, phosphate, phosphonate, hydroxyl and nitrogen functional groups and optionally 
b) one or more ethylenically unsaturated monomers different from the monomers a), with the proviso that the mass fraction of the hydroxyl groups is ≤10% by weight, based on the total mass of a protective colloid, 
wherein the monomers a) are selected from the group consisting of ethylenically unsaturated carboxylic acids or salts thereof, monoesters of fumaric acid or maleic acid or salts thereof, ethylenically unsaturated sulfonic acids or salts thereof, and ethylenically unsaturated phosphonic acids or salts thereof, 
wherein the monomers b) are selected from the group consisting of vinyl esters of carboxylic acids having 1 to 15 C atoms, methacrylic esters or acrylic esters of carboxylic acids with unbranched or branched alcohols having 1 to 15 C atoms, vinylaromatics, vinyl halides, dienes, and non-ethylene olefins, and

Particularly Hashemzadeh’314 exemplifies the following preparation of polymer dispersion 3: aqueous dispersion of a copolymer based on 90% by weight of vinyl acetate and 10% by weight of VeoVa10, having a solids content of 55% and a glass transition temperature Tg of 340C., containing 1% by weight of Genapol LRO and 1% by weight of Genapol PF 40, the amounts in % by weight being based in each case on the total mass of the copolymer (paragraph [0073]; Table 1).

    PNG
    media_image2.png
    832
    677
    media_image2.png
    Greyscale

 With regard to the limitations of claims 8-9, it is noted that a cold-curing, radically crosslinkable polymer composition in view of substantially identical monomers, and a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Kohler’934 et al. (U.S. Patent Application Publication 2010/0273934 A1), Kohler’347 (U.S. Patent Application Publication 2010/0286347 A1), Hashemzadeh’547 et al. (U.S. Patent Application Publication 2011/0319547 A1), and Hashemzadeh’314 et al. (U.S. Patent Application Publication 2012/0035314 A1) applied to claims 1-5 and 7-9 above and further in view of Bastelberger et al. (U.S. Patent 9,593,046).

          Bastelberger discloses a dry mortar composition comprising: 
a) 5 to 50% by weight, based on the total weight of the dry mortar composition, of a mineral binder; 
b) 30 to 90% by weight, based on the total weight of the dry mortar composition, of filler; c) a spray-dried water-redispersible polymer powder comprising a copolymer selected from the group consisting of (i) copolymers of vinyl actate and from 5 to 50% by weight of ethylene, (ii) copolymers of vinyl actate and from 0 to 50% by weight of ethylene and from 1 to 50% by weight of a vinyl ester of alpha-branched monocarboxylic acids having from 9 to 11 carbon atoms, (iii) copolymers of 30 to 75% by weight of vinyl actate and from 1 to 30% by weight of vinyl laurate or vinyl esters of an alpha-branched carboxylic acid having from 9 to 11 carbon atoms and from 1 to 30% by weight of (meth)acrylic esters of unbranched or branched alcohols having from 1 to 15 carbon atoms and from 0 to 40% by weight of ethylene, (iv) copolymers of 50 to 95% by weight of vinyl actate and from 5 to 50% by weight of (meth)acrylic esters of unbranched or branched alcohols having from 1 to 15 carbon atoms, and (v) copolymers of vinyl actate and from 5 to 50% by weight of ethylene and from 1 to 60% by weight of vinyl chloride, wherein the copolymers can additionally contain auxiliary monomers and weight percent’s in each case add up to 100% by weight; and an adhesion-promoting additive combination, said additive composition comprising: 
one or more polyalkylenoxides out of the group comprising polypropylene oxides and ethylene oxide-propylene oxide copolymers and 
one or more starch ether derivatives out of the group comprising carboxyalkyl starch ethers and their alkali salts, and hydroxyalkyl starch ethers, and 
wherein the water-redispersible polymer powder comprises the adhesion promoting additive combinations (claim 1).
All of the above mentioned references are analogous art because they are from the same field of endeavor concerning cold-curing systems comprising vinyl acetate copolymers and vinyl ester compounds.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to obtain the polymer concrete with the cold-curing, radically crosslinkable polymer composition of claim 9 with reasonable expectation of success as taught by Bastelberger, and thus to arrive at the subject matter of instant claim 10.
	         Furthermore with regard to the limitations of claim 10, it is noted that a cold-curing, radically crosslinkable polymer composition in view of substantially identical monomers, and a process producing such products being used by all of the above mentioned prior arts and the applicant, it is the Examiner’s position to believe that the product, i.e. the polymer concrete obtained with the cold-curing, radically crosslinkable polymer In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is noted that, in general, the amounts of vinyl acetate and the comonomers, and the temperature of curing as per claims 1, 2, and 8 are result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of 
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764